[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15276                ELEVENTH CIRCUIT
                                                             JULY 27, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                 D. C. Docket No. 08-00103-CR-J-25JRK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RANDY DEWITT GADSON, JR.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 27, 2010)

Before BLACK, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
       Randy Dewitt Gadson, Jr. appeals his convictions and sentences for

possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(e), possession with intent to distribute cocaine, in violation of 21

U.S.C § 841(a)(1), (b)(1)(C), and possession of a firearm in furtherance of a drug

trafficking offense, in violation of 18 U.S.C. § 924(c)(1). On appeal, Gadson

argues: (1) the district court erred in denying his motion to suppress because

Deputy Tolbert lacked probable cause to make an arrest, and (2) the imposition of

consecutive mandatory minimum sentences for firearms offenses that resulted from

the use of a single gun violates the except clause of 18 U.S.C. § 924(c)(1)(A).

Upon review of the record and the parties briefs, we find no error.1

                                                I.

           On appeal, Gadson argues the district court erred in crediting Tolbert’s

testimony that he was aware of Gadson’s status as a felon at the time of the arrest.

Gadson contends the district court erred in denying his motion to suppress because

Tolbert lacked probable cause to arrest him.

       We accept a district court’s credibility determinations unless they are clearly

erroneous. United States v. White, 593 F.3d 1199, 1202 (11th Cir. 2010). A


       1
          We review a district court’s findings of fact on a motion to suppress evidence for clear
error, and the district court’s application of the law to those facts de novo. United States v.
Tokars, 95 F.3d 1520, 1531 (11th Cir. 1996). We review questions of statutory interpretation de
novo. United States v. Segarra, 582 F.3d 1269, 1271 (11th Cir. 2009).

                                                2
factfinder’s choice between two permissible views of the evidence cannot be

clearly erroneous. United States v. McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003).

Thus, a district court’s choice of whom to believe is entitled to deference unless the

court credited exceedingly improbable testimony that is either “contrary to the laws

of nature,” or so “inconsistent or improbable on its face that no reasonable

factfinder could accept it.” United States v. Ramirez-Chilel, 289 F.3d 744, 749-50

(11th Cir. 2002) (quotation omitted).

      Tolbert’s testimony that he was aware Gadson was a felon and a member of

the drug game in his small community is not contrary to the laws of nature or

ordinary human experience. Ramirez-Chilel, 289 F.3d at 749-50. The district

court did not clearly err in crediting this testimony, and its findings of fact are

entitled to deference. Id. at 750. Accordingly, Gadson’s arrest was based on

probable cause under the totality of the circumstances, and the district court did not

err in denying Gadson’s motion to suppress. See United States v. Street, 472 F.3d

1298, 1305 (11th Cir. 2006) (stating probable cause exists “when the facts and

circumstances within the officer’s knowledge, of which he or she has reasonably

trustworthy information, would cause a prudent person to believe, under the

circumstances shown, that the suspect has committed . . . an offense”). Gadson’s

convictions are affirmed.



                                            3
                                         II.

      In relevant part, 18 U.S.C. § 924(c) provides:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime . . . in furtherance of any such crime, possesses a
      firearm, shall, in addition to the punishment provided for such crime
      of violence or drug trafficking crime — (i) be sentenced to a term of
      imprisonment of not less than 5 years.

18 U.S.C. § 924(c)(1)(A). Section 924(c) further provides that, “[n]ot

withstanding any other provision of law - no term of imprisonment imposed on a

person under this subsection shall run concurrently with any other term of

imprisonment imposed . . . .” 18 U.S.C. § 924(c)(1)(D)(ii).

      At the time Gadson was sentenced, we had interpreted the except clause of

§ 924(c) only to hold that the clause requires consecutive sentences where the

mandatory minimum sentence for a defendant’s drug offense is greater than the

mandatory minimum for the firearm offense. United States v. Segarra, 582 F.3d

1269, 1272-73 (11th Cir. 2009). After Gadson was sentenced, however, the

holding in Segarra was extended to affirm a district court’s imposition of

consecutive sentences for each of a defendant’s firearms convictions under

§ 924(c)(1)(A). United States v. Tate, 586 F.3d 936, 946-47 (11th Cir. 2009).




                                          4
      The district court did not err in imposing a consecutive sentence of 60

months for Gadson’s § 924(c)(1) conviction. As Gadson recognizes, this Court is

bound to apply Segarra and Tate because they have not been overruled by either

this Court sitting en banc or the U.S. Supreme Court. Cargill v. Turpin, 120 F.3d

1366, 1386 (11th Cir. 1997). Accordingly, we affirm Gadsons’s total sentence of

240 months.

      AFFIRMED.




                                         5